United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                             June 21, 2005
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                Clerk

                           No. 04-51016
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                        JULIUS DREW, SR.,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                      (1:04-CR-196-ALL-LY)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Julius Drew, Sr., seeks leave to proceed in forma pauperis

(IFP) on appeal from the district court’s order remanding the state

court criminal actions against him following his filing of a notice

of removal pursuant to 28 U.S.C. § 1443.        Drew is effectively

challenging the district court’s certification that he should not

be granted IFP status because his appeal is not taken in good




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28

U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     In state court, Drew pleaded guilty to charges of assault,

recklessly causing bodily injury to an elderly person, and the

unauthorized practice of law.                As Drew did not allege that a

specific federal law protects the criminal conduct with which he

was charged, he has not shown that removal of the criminal actions

was appropriate under 28 U.S.C. § 1443.                See City of Greenwood,

Miss. v. Peacock, 384 U.S. 808, 824-28 (1966).                    Furthermore, as

Drew filed his notice of removal over a year after he pleaded

guilty and was sentenced, his notice of removal was untimely.                    See

28 U.S.C. § 1446(c)(1).

     Because Drew has failed to show that his case presented

nonfrivolous issues for appeal, we uphold the district court’s

order certifying that the appeal is not taken in good faith.

Drew’s   request   for   IFP    status       is   DENIED,   and   his   appeal    is

DISMISSED as frivolous.        See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.

R. 42.2.    Drew’s remaining outstanding motions are also DENIED.

         IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING

                                                              MOTIONS DENIED




                                         2